internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to tege eoeg teb-plr date date legend issuer city state date date r s x y z zz this letter responds to issuer's request for a ruling that the management_contract described below the contract will not cause bonds the bonds to be issued by issuer to finance the facilities as defined below to meet the private_business_use_test of sec_141 of the internal_revenue_code the code for this purpose the issuer requests a ruling that the contract meets the requirements of revproc_97_13 1997_1_cb_692 or in the alternative that the contract will not cause the bonds to meet the private_business_use_test under sec_141 based on all of the facts and circumstances plr facts and representations issuer is a nonprofit corporation organized under the laws of state to assist the city in acquiring and financing municipal property and equipment including a proposed new water treatment plant a raw water intake and pumping station and a raw water transmission line the facilities issuer represents that the facilities will be a public_utility within the meaning of revproc_97_13 and sec_168 issuer also represents that the reasonably expected useful_life of the facilities will be greater than y years based on the year safe_harbor economic life for water utilities under revproc_62_21 1962_2_cb_418 pursuant to a resolution adopted on date issuer intends to issue the bonds in separate issues in the aggregate amount of approximately dollar_figurex on behalf of city and will loan the proceeds to the city city will use the proceeds of the bonds to finance the costs of the facilities the city will own the facilities the city intends to enter into the contract with a private entity to design and construct the facilities as well as to operate and maintain the facilities the city has qualified three private entities and proposes to enter into the contract with one of the three private entities the manager on date according to the contract subsequent to the development and construction periods the construction periods the manager will operate the facilities for a period equal to the first partial year and full years after the provisional acceptance date the management period the provisional acceptance date is the date on which the facilities are accepted by the city after construction the city has the sole option to renew the contract for an additional five-year period issuer represents that the initial term of the contract which includes the construction_period and the management period will not exceed years payments to the manager under the contract during the management period include the base operating charge the reimbursable costs charge and the extraordinary items charge or credit the base operating charge the base operating charge includes components called a fixed component and a variable component the fixed component of the base operating charge is structured as a three- tiered payment arrangement described in the contract the fixed fee groups for each annual period during the management period the manager will be paid the amount stated in one of the three fixed fee groups each fixed fee group represents a stated dollar amount for management services required to meet the reasonably expected water demand for the coming annual period under the contract each fixed fee group corresponds to an entitlement by city of a specified average annual volume amount of finished water plr once the city chooses a fixed fee group the city cannot choose a different fixed fee group unless it gives written notice to the manager days before the start of the coming annual period under the contract the amount to be paid the manager under the selected fixed fee group will increase each year by a fixed percentage of the annual change_of the consumer_price_index the cpi issuer represents that the fixed fee group payments will constitute at least of the manager’s compensation_for each annual period during the management period of the contract the variable component of the base operating charge will consist of the following the excess demand element the electricity savings element and the extra chlorine element the excess demand element will be an amount_paid to the manager based on the amount of water required by the city in excess of the amount specified in the fixed fee group chosen for that year the electricity savings element will be an incentive paid to the manager for reducing electricity consumption the cost of which is paid_by the city the extra chlorine element will be an amount that compensates the manager for providing residual chlorine in excess of the amount of z in the finished water the manager's variable compensation not including reimbursable costs will be capped pincite of the total compensation in each annual period and any portion of potential variable compensation that is constrained by the cap may be carried forward for potential payment to manager in a future year if any during which payment will be within the cap the reimbursable costs the reimbursable costs charge covers direct actual expenses paid_by the manager to third parties without markup for profit administration or otherwise for providing security for the facilities and for residual chlorine in amounts greater than zz in the finished water the extraordinary items the extraordinary items component includes among other specified items payments to the manager as a result of increased costs of manager due to uncontrollable circumstances and capital modifications necessitated by uncontrollable circumstances some examples of uncontrollable circumstances are change in law contamination of the site by hazardous waste naturally occurring events such as an earthquake or landslide war terrorism or sabotage shortfalls in delivery of raw water government preemption or condemnation of the facilities labor disputes subcontractor failures maintenance failures by other utility providers city failures to finish certain related facilities and city requested change orders not due to manager fault issuer expects that payment under the extraordinary items component related to uncontrollable circumstances will only occur under extraordinary remote and rare circumstances plr for most situations defined as uncontrollable circumstances under the contract the city and the manager will negotiate a lump sum payment before the manager begins any work or repair necessitated by the uncontrollable circumstance for uncontrollable circumstances that are emergency situations requiring the manager to begin work or repair immediately with no time to negotiate payment the manager will be reimbursed for its costs plus reasonable overhead for payments resulting from uncontrollable circumstances the city and the manager will be required to designate and treat payments under the extraordinary items component as one of the following an ongoing adjustment or one-time payment under the fixed component as part of the variable component or as reimbursement of direct actual expenses payable to third parties or as otherwise described hereafter payments with respect to capital modifications that are in the nature of capital expenditures_for the facilities will be treated as capital expenditures rather than compensation_for management services payments for breach non- performance or default of the city will be characterized as liquidated_damages under the contract the city will have the sole right to terminate the contract for convenience and without cause upon days notice during the management period but if it does so it must pay the manager a termination_payment the termination_payment will be a fee equal to dollar_figurer less s of that amount for each month that has elapsed following the start of the management period including the month in which termination occurs the city may also terminate the contract for convenience and without cause during the management period without paying the termination_payment upon the occurrence of certain uncontrollable circumstances issuer represents that the manager will not have any role or relationship that will substantially limit the city’s ability to exercise any rights including cancellation rights under the contract issuer also represents that not more than percent of the voting power of the governing body of the city in the aggregate will be vested in the manager and its directors officers shareholders and employees also there will be no overlapping board members of the city and the manager issuer represents that the city and the manager will not be related parties as defined in sec_1_150-1 of the income_tax regulations law sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines a private_activity_bond as any bond issued as part of an issue that meets both the private_business_use_test of sec_141 and the private security payment test of sec_141 or is part of an issue that meets the private_loan_financing_test of sec_141 plr under sec_141 and sec_141 private_business_use occurs if more than10 percent of the proceeds of the bonds are to be used directly or indirectly in a trade_or_business carried on by a person other than a governmental_unit any activity carried on by a person other than a natural_person is treated as trade_or_business use under sec_1_141-3 generally private_business_use can arise as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output type contract sec_1_141-3 provides that a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility under sec_1_141-3 a management_contract is defined as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or a function of a facility under sec_1_141-3 a contract to provide for the operation of a facility or system of facilities that consists predominantly of public_utility_property is generally not treated as a management_contract that gives rise to private_business_use if the only compensation is the reimbursement of actual and direct expenses of the service provider and reasonable administrative overhead expenses of the service provider under sec_1_141-3 a contract to provide for services is generally not treated as a management_contract that gives rise to private_business_use if the only compensation is the reimbursement of actual and direct expenses of the service provider and reasonable administrative overhead expenses of the service provider revproc_97_13 sets forth conditions under which a management_contract does not result in private_business_use under sec_141 under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facilities reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is not by itself treated as compensation in addition sec_5 provides that for purposes of sec_1_141-3 and revproc_97_13 a productivity award equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a net share of profits plr there are six specific arrangements that satisfy sec_5 of revproc_97_13 under sec_5 at least percent of the compensation_for services for each annual period during the term of the contract must be based on a periodic fixed fee the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for the purposes of this section a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which compensation automatically increases when a gross revenue or expense target but not both is reached if that award is equal to a single stated dollar amount sec_5 of revproc_97_13 provides that if all of the financed property subject_to the contract is a facility consisting of predominantly public_utility_property as defined under sec_168 then years is substituted for years in sec_5 the term public_utility_property is defined in general under sec_168 as property predominantly_used in the trade_or_business of furnishing or sale of electric energy water or sewage disposal services if the rates from such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof section dollar_figure of revproc_97_13 defines a periodic fixed fee to mean a stated dollar amount for services rendered for a specified period of time the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to output or production of a facility section dollar_figure of revproc_97_13 defines a per-unit fee to mean a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party section dollar_figure of revproc_97_13 provides that a renewal option means a provision under which the service provider has a legally enforceable right to renew the contract thus for example a provision under which a contract is automatically renewed for one year periods absent cancellation by either party is not a renewal option even if it is expected to be renewed sec_5 of revproc_97_13 provides in general that a service provider must not have any role or relationship with the qualified user the state_or_local_government or instrumentality that is a party to the management_contract that substantially limits the qualified user’s ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user’s rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 plr analysis the manager’s compensation under the contract does not meet the requirements of revproc_97_13 for the reasons stated below therefore whether the contract results in private_business_use under sec_141 and sec_1_141-3 depends on all of the facts and circumstances in determining whether the facts and circumstances indicate private_business_use the principles set forth in revproc_97_13 are useful reference points a permissible fee arrangement for the purposes of sec_5 of revproc_97_13 requires that at least percent of the manager’s payment during any annual period during the management period of the contract be a periodic fixed fee although city can choose one of three fixed fee groups for any year the fixed component to be paid to manager for any given year of the management period of the contract is fixed subject only to a changes based on changes of the cpi and changes caused by certain uncontrollable circumstances and extraordinary items moreover the fixed component of the base operating charge will be at least percent of the payment to the manager's compensation_for each annual period during the management period of the contract nevertheless we do not believe that the fixed component of the base operating charge meets the requirements of revproc_97_13 because of the adjustments to this component permitted for certain uncontrollable circumstances and extraordinary items although these circumstance are represented to be remote and separately may be remote the totality of circumstances described as uncontrollable strongly suggests that one or more may happen during the term of the contract this possibility is significantly increased because of the length of the management period of the contract although we do not believe that the fixed component meets the requirements of sec_5 of revproc_97_13 we nevertheless conclude that payments under the fixed component of the contract do not result in private_business_use of the facilities for purposes of sec_141 these payments including those for certain uncontrollable circumstances and extraordinary items are based on services to be provided by the manager rather than revenues from the facilities furthermore payments of the fixed component will constitute at least percent the total compensation to the manager for each annual period during the management period of the contract thus these payments are not based on a share of net profit of the facilities the variable component of the base operating charge also does not result in private_business_use of the facilities the extra chlorine and the excess demand charges are fees which are not based on net profit because each is based on an expense to the manager and not on a share of the city’s revenue from the facilities the electricity savings element is also not based on net profits because it is derived from a decrease of a limited expense element and is not associated with an increase in plr gross or adjusted revenues of city from the facilities the reimbursable costs charges will not be compensation to the manager because under sec_1_141-3 and revproc_97_13 a payment to the manager of actual and direct expenses paid_by the manager to third parties is not compensation to the manager the extraordinary items component of the service fee under the contract requires the city and the manager to treat the payments made under that provision among other specified items as a one time or ongoing adjustment to the fixed component reimbursement of costs paid to third parties part of the manager's variable compensation or as an amount_paid for a capital modification although the ability to adjust the fixed component causes the contract to not meet revproc_97_13 payments made for extraordinary items do not result in private_business_use under sec_141 these payments are based on services provided by manager rather than net profits from the facilities also sec_1_141-3 allows reimbursement of the actual and direct expenses and reasonable administrative overhead expenses of the service provider in public_utility management contracts payments with respect to capital modifications that are in the nature of capital expenditures_for the facilities represent payment for work separate from the manager’s management services and are not considered management compensation under the contract as a result we disregard these payments for purposes of analyzing manager’s compensation finally neither the length of the contact nor any relationship between manager and city will cause there to be private_business_use of the facilities the initial term of the contract including the construction periods and the management period will not exceed the year term allowable for public_utilities under revproc_97_13 also the manager will have no role or relationship with the city that will substantially limit the city’s ability to exercise any rights under the contract including cancellation rights there will be no overlapping board members of the city and the manager and the city and the manager will not be related parties as defined in sec_1 b conclusion based on all of the facts and circumstances we conclude that the contract does not result in private_business_use of the facilities under sec_141 and sec_1_141-3 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _________________ timothy l jones cc
